Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed 7/12/21 have been fully considered and they are persuasive. Applicant overcome the Double Patenting rejection by amending a terminal disclaimer.
As the rejection 112 (b) applicant arguments of the term "minimum distance" based on the specification paragraph [0005] "The 3D descriptors may provide parametric descriptions of virtual contours of the 3D virtual representations identified thereon. As noted herein, automated agents may identify descriptor distances in the 3D descriptor space between 3D descriptors in order to identify representative 3D descriptor(s) of a tooth type.", Paragraph [0064] "In some implementations, the representative 3D descriptor may reside a minimum distance from other 3D descriptors for a tooth type. A 'minimum distance,' as used in this context, may refer to the minimum descriptor distance between a single 3D descriptor for a tooth type and all other 3D descriptors for that tooth type in the 3D descriptor space. The minimum distance may be determined using the techniques described herein.", and Paragraph [0070] of the specification further states: "The 3D descriptor datastore 114 may be configured to store 3D descriptors. As noted further herein, in some implementations, the 3D descriptors may be indexed by tooth type and/or by tooth type identifier. The 3D descriptors may form a 3D descriptor space having descriptor locations and/or the properties of such a space, as noted herein." Thus, the term "minimum distance," as recited in the claims, refers to a descriptor distance in 3D descriptor space. Specifically, "minimum distance," as claimed, refers to a minimum distance of a representative 3D descriptor to other 3D descriptors in the 3D descriptor space, are persuasive and the rejection under 112(b) has been withdrawn.
-8of10 - 
SG Docket No.: 14187-707.300 / 1375.US.C1Response dated: July 12, 2021App. No.: 16/837,864; Filed: April 1, 2020Response to Office Action of April 23, 2021Allowable Subject Matter
2. 	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The allowability of the claims 1-20, resides, at least in part, in that closest prior art of Bowermaster (US 2007/0258957) discloses the appliance or graduated appliances may be fabricated directly by the computer via a Stereolithography technique similarly used in tool and die work as shown at step 24 which can bypass the necessity of making a single or graduated resin models. The appliance or appliances may then be issued to the patient via step 26. The computer program may combine a virtual three-dimensional partial digital model with a partial three-dimensional digital prefabricated model of predicted teeth to form a single appliance or multiple appliances or resin model or graduated models from which appliances can be constructed. The computer generated or manually fabricated appliances may be constructed of a total stiff and/or a semi-stiff or soft material or a combination of both, such as, for example, plastic, rubber, or other material with similar properties, see Par. [0064]; however, the prior art does not disclose or suggest, alone or in combination, see abstract; however, the prior art does not disclose or suggest, alone or in combination, associating an at least partially un-erupted tooth of a patient's teeth with a representative 3D descriptor in 3D descriptor space, the 3D descriptor space including a plurality of 3D descriptors parametrically representing virtual surface contours corresponding to a tooth type, each of the plurality of 3D descriptors being associated with one of a plurality of 3D virtual representations of a plurality of teeth of a plurality of subjects, the representative 3D descriptor having a minimum distance to other 3D descriptors in the 3D descriptor space; in combination with the other elements and features of the claimed invention.
The terminal disclaimer filed on US Patent 10,613,515 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 7/16/21 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217 - 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119